          Case 1:21-mj-00371-RMM Document 19 Filed 09/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA



v.
                                                          Case No.: 1:21-mj-00371

TRACI J. SUNSTRUM

                      DEFENDANT.

                                            /

                    ORDER GRANTING MOTION FOR ADMISSION
                     OF ATTORNEY DAN DUBOIS, PRO HAC VICE

     The Court has reviewed the Defendant’s motion for admission of attorney Dan DuBois, pro

hac vice. Upon consideration of that motion, the Court grants attorney Dan DuBois pro hac vice

admission to this Court.


     IT IS SO ORDERED.



     DATED: 09/09/2021                                           2021.09.09
                                                                 10:28:01
                                                                 -04'00'
                                                ______________________________
                                                Zia M. Faruqui
                                                UNITED STATES MAGISTRATE JUDGE
